324 F.2d 496
Peter MICHALSKY, Plaintiff-Appellant,v.The CITY OF NEW YORK, Defendant-Appellee.
No. 124, Docket 28361.
United States Court of Appeals Second Circuit.
Submitted Nov. 1, 1963.Decided Nov. 19, 1963.

Peter Michalsky, pro se.
Leo A. Larkin, Corp. Counsel, for appellee, Seymour B. Quel, New York City, of counsel.
Before SWAN, CLARK and MARSHALL, Circuit Judges.
PER CURIAM.


1
This appeal was taken on submission without argument.  Defendant's motion to dismiss was made pursuant to Rule 12(b)(6) of the Rules of Civil Procedure on the ground that the complaint failed to state a claim upon which relief could be granted.  The affidavit in support of the motion stated that the affiant 'fails to understand the basis of the cause of action of the plaintiff' and further stated that the requirements of the General Municipal Law with respect to suing the City had not been followed.  We also do not understand the basis of the alleged cause of action.  It would seem to be a claim of false imprisonment with little or no basis, since the plaintiff had pleaded guilty and paid a fine in the state court for 'jay walking' at a busy street intersection in New York City.  Apparently the suit was brought in the federal court on the ground of diversity, as the plaintiff resides in New Jersey.  But the amount involved, $3,000 'doubled,' is insufficient to support federal jurisdiction.  Accordingly the appeal must be dismissed.  It is so ordered.